Appeal by claimant from a decision of the Workmen’s Compensation Board which disallowed a claim for death benefits. The case has been before this court before (286 App. Div. 132), where a recital of the principal facts and circumstances may be found. We reversed an award and remitted the matter because of lack of corroboration of hearsay evidence. Further evidence was produced at a subsequent hearing which the board has found does not supply the necessary corroboration. We agree with that conclusion. The new evidence consists principally of a hospital record which has a bearing upon the physical appearance of the decedent shortly after the happening of some accident, which h'as no bearing, however, upon how or where he sustained the accident. Other than that the additional evidence is merely cumulative and more hearsay. “ Corroboration of a hearsay declaration is not furnished by merely producing additional hearsay testimony.” (Matter of Platt v. Lee Dyeing Co., 9 A D 2d 799.) We find nothing in the record as supplemented which in any way corroborates the statement of the decedent that “ he fell off a truck ”. (Matter of Ohriner v. Jamaicé Wet Wash Laundry Co., 5 A D 2d 901.) Moreover, the board has now found “ that the decedent did not sustain an accident arising out of and in the course of his employment.” There is substantial evidence in the record to support such a finding, and it is therefore final. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.